

116 SRES 183 ATS: Reaffirming the vital role of the United States-Japan alliance in promoting peace, stability, and prosperity in the Indo-Pacific region and beyond, and for other purposes.
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 183IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Menendez (for himself, Mr. Risch, Mr. Markey, Mr. Gardner, Mr. Coons, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Foreign RelationsSeptember 26, 2019Reported by Mr. Risch, without amendment and with an amendment to the preambleOctober 29, 2019Considered and agreed to with an amended preambleRESOLUTIONReaffirming the vital role of the United States-Japan alliance in promoting peace, stability, and
			 prosperity in the Indo-Pacific region and beyond, and for other purposes.
	
 Whereas the United States and Japan established diplomatic relations on March 31, 1854, with the signing of the Treaty of Peace and Amity;
 Whereas, for the past 70 years, the alliance between the United States and Japan has played a vital role in ensuring peace, stability, and economic development in Asia and beyond;
 Whereas the United States and Japan are deeply committed to the common values of freedom, democracy, rule of law, and free market economics;
 Whereas the United States-Japan alliance, forged nearly six decades ago with the signing of the Treaty of Mutual Cooperation and Security, is the cornerstone for advancing a free and open Indo-Pacific region, and contributes internationally to peace and stability;
 Whereas the United States and Japan are indispensable partners in combating the proliferation of weapons of mass destruction, improving global health, countering human trafficking and promoting human rights, assisting the victims of conflict and disaster worldwide, and contributing to global economic development;
 Whereas the alliance is a testament to the ability of great nations to overcome the past and jointly work to create a more secure and prosperous future;
 Whereas our two countries, coming from different cultural backgrounds, have created an active and dynamic relationship beneficial to both peoples; and
 Whereas cultural and people-to-people ties between the United States and Japan are long-standing and deep, as exemplified by the 1912 gift from the People of Japan to the People of the United States of the beautiful cherry trees that grace our Nation’s capital, signifying the unbreakable bond between the two nations: Now, therefore be it
 Whereas the United States and Japan granted each other formal recognition on March 31, 1854, with the signing of the Treaty of Peace and Amity, and established full diplomatic relations in 1858;
 Whereas, for the past 70 years, the alliance between the United States and Japan has played a vital role in ensuring peace, stability, and economic development in Asia and beyond;
 Whereas the United States and Japan are deeply committed to the common values of freedom, democracy, rule of law, and free market economics;
 Whereas the United States-Japan alliance, forged nearly six decades ago with the signing of the Treaty of Mutual Cooperation and Security, is the cornerstone for advancing a free and open Indo-Pacific region, and contributes internationally to peace and stability;
 Whereas the United States and Japan are indispensable partners in combating the proliferation of weapons of mass destruction, improving global health, countering human trafficking and promoting human rights, assisting the victims of conflict and disaster worldwide, and contributing to global economic development;
 Whereas the alliance is a testament to the ability of great nations to overcome the past and jointly work to create a more secure and prosperous future;
 Whereas our two countries, coming from different cultural backgrounds, have created an active and dynamic relationship beneficial to both peoples; and
 Whereas cultural and people-to-people ties between the United States and Japan are long-standing and deep, as exemplified by the 1912 gift from the People of Japan to the People of the United States of the beautiful cherry trees that grace our Nation’s capital, signifying the unbreakable bond between the two nations: Now, therefore be it
	
 That the Senate— (1)reaffirms the endorsement of long-standing United States policy to pursue close and cooperative ties with Japan in the Asia Reassurance Initiative Act of 2018 (Public Law 115–409), signed into law on December 31, 2018, and the vital role of the United States-Japan alliance in promoting peace, stability, and prosperity in the Indo-Pacific region and beyond;
 (2)underscores the importance of the close people-to-people and cultural ties between our two nations; (3)calls for the strengthening and broadening of diplomatic, economic, and security ties between the United States and Japan; and
 (4)further calls for the continued cooperation between the Governments of the United States and Japan in addressing global challenges that threaten the security of people everywhere in the new Reiwa era of beautiful harmony.